Name: 83/275/ECSC: Decision of the Commission and of the Representatives of the Governments of the Member States, meeting within the Council, of 26 May 1983 on the conclusion of the Additional Protocol annexed, following the accession of the Hellenic Republic to the European Communities, to the Protocol concerning commercial and economic cooperation between the European Coal and Steel Community and the Federative Republic of Brazil
 Type: Decision
 Subject Matter: international affairs;  cooperation policy;  America;  European construction
 Date Published: 1983-06-08

 Avis juridique important|41983D027583/275/ECSC: Decision of the Commission and of the Representatives of the Governments of the Member States, meeting within the Council, of 26 May 1983 on the conclusion of the Additional Protocol annexed, following the accession of the Hellenic Republic to the European Communities, to the Protocol concerning commercial and economic cooperation between the European Coal and Steel Community and the Federative Republic of Brazil Official Journal L 150 , 08/06/1983 P. 0033 - 0034 Finnish special edition: Chapter 11 Volume 11 P. 0011 Spanish special edition: Chapter 11 Volume 18 P. 0228 Swedish special edition: Chapter 11 Volume 11 P. 0011 Portuguese special edition Chapter 11 Volume 18 P. 0228 *****DECISION OF THE COMMISSION AND OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 26 May 1983 on the conclusion of the Additional Protocol annexed, following the accession of the Hellenic Republic to the European Communities, to the Protocol concerning commercial and economic cooperation between the European Coal and Steel Community and the Federative Republic of Brazil (83/275/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES AND THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to the 1979 Act of Accession, and in particular Article 4 (2) thereof, Whereas by this provision the Hellenic Republic undertakes to accede to agreements or conventions concluded by the Member States of the Community of Nine and any of the Communities, acting jointly; whereas the Community and the said Member States are to assist the Hellenic Republic in this respect; Whereas to this end it is necessary to approve the Additional Protocol annexed to the Protocol concerning commercial and economic cooperation between the European Coal and Steel Community and the Federative Republic of Brazil, signed on 18 September 1980, HAVE DECIDED AS FOLLOWS: Article 1 The Additional Protocol annexed, following the accession of the Hellenic Republic to the European Communities, to the Protocol concerning commercial and economic cooperation between the European Coal and Steel Community and the Federative Republic of Brazil is hereby approved on behalf of the Community and its Member States. The text of the Additional Protocol is attached to this Decision. Article 2 The President of the Commission shall give the notification provided for in Article 3 of the Additional Protocol. Article 3 This Decision shall be published in the Official Journal of the Communities. Done at Brussels, 26 May 1983. 1.2 // For the Commission Wilhelm HAFERKAMP // For the representatives of the Governments of the Member States, meeting within the Council Otto Graf LAMBSDORFF